Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 10/18/2019.  Claims 1- 20 are pending in the case and are original claims.  Claims 1, 8, and 15 are independent.  Claims 1-20 are rejected.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

CLAIMS REJECTIONS 
35 U.S.C. 103 Claim Rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 12, 15, and 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Flaks et al. US 2011/0247083 A1), in view of Parmar et al. (US 9,350,735 B1).

Regarding claims 1, 8, and 15, and using claim 8 as representative claim of this group, Flaks teaches:
 A system for identifying locations in photographs using topographic techniques, comprising:
a)    at least one processor;
b)    at least one input device; and
c)    at least one storage device storing processor-executable instructions which, when executed by the at least one processor, perform a method including:
receiving, at an IRM server, a request from an anonymous user to access an … document; (Flaks, ¶[0028], lines 3-6, and Fig. 2, teaches server 205-207 that may include an IRM server, as understood by one of ordinary skill in this art.  Flaks, ¶[0080], teaches a user may be an anonymous user.  Flaks, ¶[0024], and Fig. 6, block 610, teaches a content may be a document other types of electronic files.  Flaks, ¶[0074], and Fig. 5, block 520, teaches the anonymous user request access to the document.) 
 in response to receiving the request from the anonymous user, determining an identity of a first user who downloaded the … document from the IRM server, (Flaks, ¶[0071], lines 1-3, and Fig. 5, block 507, teach a first user desire to wherein the first user is different from the anonymous user; (Flaks, ¶[0085], and Fig. 6, block 640, teach the first user rights are different than the anonymous user implying the users are different.) 
determining whether the first user currently has permission to access to the … document; and (Flaks, ¶[0085], and Fig. 6, block 640, teach the user is granted access to the document as long as the first user (who posted the document) has rights that have not been revoked.) 
providing … to the anonymous user when the first user is determined to have permission to access the … document(Flaks, ¶[0085], and Fig. 6, block 640, teach providing an anonymous user access to a document when a first user has permission to a document.)
Flaks does not, but in related art, Parmar teaches: 
… encrypted … (Examiner’s Note (EN): this instance in Parmar teaches all four occurrences of the term “encrypted” appearing in claim 8, above.  Parmar, column 8, lines 19-22, teach the document may be an encrypted document).
… a decryption key … to access the encrypted document. (Parmar, column 8, lines 19-22, teach providing a decryption key to access the encrypted document.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks with Parmar to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar.  The motivation to do so is to further protect .) 
 
Regarding claim(s) 5, 12, and 18, using claim 12 as a representative claim of this group, Flaks and Parmar teaches:  
The system of claim 8, (Flaks and Parmar teaches the limitations of claim 8 as discussed above)    
further comprising denying permission to the anonymous user when it is determined that first user no longer has permission to access the encrypted document. (Flaks, ¶[0085] and Fig. 6, block 640, teach the anonymous user is granted access to content depending on the first user’s rights to access the content as long as the first user’s rights have not been revoked otherwise permission is denied.)

Claims 2, 3, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaks, in view of Parmar, and in further view of Arun, et al., U.S. 2015/0181290.

Regarding claim(s) 2 and 9, using claim 9 as a representative example of this group, Flaks and Parmar teach:  
The system of claim 8, (Flaks and Parmar teach the limitations of claim 8 as discussed above)    
Flaks and Parmar do not, but in related art, Arun teaches: 
further comprising updating a document access history to reflect the access by the anonymous user, including the first user who downloaded the encrypted document. (Arun, ¶[0026], lines 1-20, teach access history files indicating when media items are requested and/or viewed.  Those of ordinary skill in this art will appreciate that the access history may also include the first user who downloaded the encrypted document/media.)
 	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, and Arun to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing a document access history as taught by Arun.  The motivation to do so is to provide access statistics that may be useful in deciding what user document is being accessed most often to allow a system architecture to be adjust accordingly or that the document history may be used for other purposes.

Regarding claim(s) 3 and 10, using claim 10 as a representative example of this group,  Flaks and Parmar teaches:  
The system of claim 9, (Flaks and Parmar teach the limitations of claim 8 as discussed above)    
Flaks and Parmar do not, but in related art, Arun teaches: 
wherein the document access history is updated to include identifying information about a device of the anonymous user. (Arun, ¶[0026], lines 1-20, teach access history files indicating when media items are requested and/or viewed.  Those of , ¶[0026], lines 24-27, teach a device identifier that identifies which device requested and/or presented the media/document.)
 	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, and Arun to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing identifying information about the device as taught by Arun.  The motivation to do so is to provide device identification so that devices accessing documents may be known to provide statistics to provide another indication of who may be accessing content in order to provide feedback for possible marketing purposes, or other purposes.

Regarding claim(s) 16 Flaks and Parmar teach:  
The system of claim 8, (Flaks and Parmar teach the limitations of claim 8 as discussed above)    
Flaks and Parmar do not, but in related art, Arun teaches: 
further comprising updating a document access history to reflect the access by the anonymous user, including the first user who downloaded the encrypted document and identifying information about a device of the anonymous user. (Arun, ¶[0026], lines 1-20, teach access history files indicating when media items are requested and/or viewed.  Those of ordinary skill in this art will appreciate that the access history may also include the first user who downloaded the encrypted document/media.  Arun, ¶[0026], lines 24-27, teach a device identifier that identifies which device requested and/or presented the media/document.)
 	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, and Arun to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing a device identifier as taught by Arun.  The motivation to do so is to provide a device identifier so that devices accessing documents may be known to provide statistics to provide another indicator of who may be accessing content in order to provide feedback for possible marketing purposes, or other purposes.

Claims 4, 11, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaks, in view of Parmar, and in further view of Lindemann, et al., U.S. 2016/0292445.

Regarding claim(s) 4, 11, and 17, using claim 11 as a representative example of this group, Flaks and Parmar teach:  
The system of claim 8, (Flaks and Parmar teach the limitations of claim 8 as discussed above)    
Flaks and Parmar do not, but in related art, Lindemann teaches: 
wherein the first user downloaded the encrypted document from the IRM server and shared the encrypted document with the anonymous user. (Lindemann, ¶[0077], lines, 22-25, teach an information rights management (IRM) or other encryption techniques.  Lindemann, ¶[0082], teaches users may share a document (i.e., encrypted document) with other users (i.e., anonymous user).)  
 	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, and Lindemann to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing sharing of encrypted documents on an IRM server as taught by Lindemann.  The motivation to do so is to provide another type/way documents may be distributed to various, different users.

Claims 6, 13, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaks, in view of Parmar, and in further view of Newman, et al., U.S. 2004/0117436.

Regarding claim(s) 6, 13, and 19, using claim 13 as a representative example of this group, Flaks and Parmar teach:  
The system of claim 12, (Flaks and Parmar teach the limitations of claim 12 as discussed above)    
Flaks and Parmar do not, but in related art, Newman teaches: 
further comprising updating a document access history to reflect denial of access by the anonymous user. (Newman, ¶[0109], lines, 2-7, teach saving context rejection history that may correspond to denial of access by the anonymous user).  
 	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, and Newman to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and collecting denial of service history as taught by Newman.  The motivation to do so is to collect denial of service statistics to provide a window as to how often and possibly under what condition service is denied to possibly use this information to improve the overall system or to understand why denials are occurring. 

Claims 7, 14, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaks, in view of Parmar, and in further view of Dellow, U.S. 2008/0267410.

Regarding claim(s) 7, 14, and 20, using claim 14 as a representative example of this group, Flaks and Parmar teach:  
The system of claim 8, (Flaks and Parmar teach the limitations of claim 8 as discussed above)    
Flaks and Parmar do not, but in related art, Dellow teaches: 
wherein providing the decryption key to the anonymous user is performed without requesting or receiving authentication credentials from the anonymous user. (Dellow, ¶[0031], lines, 9-10, teach DPS 140 may have a special routine for accepting a provided key without authentication.)  
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, and Dellow to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing the decryption key to the anonymous user is performed without requesting or receiving authentication credentials from the anonymous user as taught by Dellow.  The motivation to do so is to provide a key without receiving authentication credentials in some special situations such as upon a start-up situation where the system may stall or behave slowly without allowing for a key without credentials.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0091467 (Oleg) disclosure relates in general to the field of computer security, and more particularly, though not exclusively to, a system and method for secure traceability.  US 2014/0189818 (Meyer) discloses networked secure content, and more particularly to networked secure content sharing, viewing, and collaboration on mobile devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435